DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-15, drawn to semiconductor device, classified in H01L23/53295.
II. Claims 16-20, drawn to a method of forming a semiconductor device, classified in H01L 29/401 and H01L 21 *.
The inventions are distinct, each from the other because of the following reasons:
Inventions II and I are related as process of making & process of testing (II) and product made (I).  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case the product as claimed can be made by another and materially different process in regards deposition processes (CVD, PVD, ALD, HDPCVD, MOCVD, RPCVD, PECVD, LPCVD, ALCVD, APCVD, plating, other suitable methods, or combinations thereof), removal processes (photolithography, double-patterning photolithography, etching [wet, dry RIE], etc.) and the order in which the processes are performed.
In the event that groups I or II are chosen, this application contains claims directed to the following patentably distinct species:  
Species 1: A device having fins 206 suitable for FETs of the same type (paragraph 21). 
Species 2: A device having fins 206 suitable for FETs of opposite type (paragraph 21). 
Species 3: A device where fins 206 are a portion of the substrate 202 (paragraph 21). 
Species 4: A device where fins 206 are a defined material (paragraph 21). 
Species 5: A device where the metal gate electrode includes a work function metal component and a fill metal component (paragraph 23). 
Species 6: A device where epitaxial source/drain features are partially merged (paragraph 27). 
Species 7: A device where epitaxial source/drain features are fully merged (paragraph 27). 
Species 8: A device where epitaxial source/drain features are partially and fully merged (paragraph 27). 
Species 9: A device where the epitaxial source/drain features causes tensile stress in the channel (paragraph28). 
Species 10: A device where the epitaxial source/drain features causes compressive stress in the channel (paragraph 28). 
Species 11: A device where the epitaxial source/drain features causes both tensile and compressive stress in the channel (paragraph 28). 
Species 12: A device where an etch stop layer (ESL) is between the substrate 202 and first ILD layer 270 (paragraph 29). 
Species 13: A device where the second ILD is a material different from the First ILD layer 270 (paragraph 35). 
Species 14: A device one or more central voids 273M and boundary voids 273S are present when openings 218 have trapezoidal shapes in the y-z plane (paragraph 36). 
Species 15: A device central voids 273M are in the middle of opening 218 (paragraph 36). 
Species 16: A device boundary voids 273s are at the bottom side corners of opening 218 (paragraph 36). 
Species 17: A device where the top surface of ILD_U layer 274’ is higher than the top surface of the spacers 214 (paragraph 41). 
Species 18: A device where a thickness of the ILD_U layer 274’along the z-direction is about 0.5 to about 50 nm (paragraph 41). 
Species 19: A device where the ESL includes a dielectric material that includes silicon and nitrogen (SiN or SION) an a fourth ILD layer 285 is formed over ESL 280 (paragraph 43). 
Species 20: A device where the fourth ILD layer is a different material than the ESL 280 (paragraph 43). 
Species 21: A device where fourth ILD layer 285 is a multilayer structure having multiple dielectric materials (paragraph 43). 
Species 22: A device where the top surface of the middle layer of the tri-layer ILD layer is below a top surface of the spacers and a top surface of the upper layer of the tri-layer ILD layer (paragraph 55). 
Species 23: A device where the middle layer of the tri-layer ILD layer has a different etching selectivity than a material of the lower layer of the tri-layer ILD layer (paragraph 55). 
Species 24: A device where the middle layer of the tri-layer ILD layer includes a central void located in the top middle portion of the middle layer of the tri-layer dielectric (paragraph 55). 
Species 25: A device where the middle layer of the tri-layer ILD layer includes a boundary void in a bottom corner of the middle layer of the tri-layer ILD layer (paragraph 55). 
Species 26: A device where the upper layer of the tri-layer ILD layer includes a central void located in a middle portion of the upper layer of the tri-layer ILD layer (paragraph 55). 
Species 27: A device where the upper layer of the tri-layer ILD layer includes a boundary void in the bottom corner of the upper layer of the tri-layer ILD layer (paragraph 55). 
Species 28: A device where a S/D via is over the S/D contact, wherein the S/D via directly contacts the upper layer of the tri-layer (paragraph 55). 
Species 29: A device where the source/drain hard mask layer is substantially planar with the top surface of the first gate structure and the top surface of the second gate structure (paragraph 59). 
Species 30: A device where the top surface of the conductive material to expose the third dielectric layer of the device-level ILD layer (paragraph 59). 
The species are independent or distinct because:
Species 1-30 have various structural differences as explained above. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, NO CLAIMS ARE GENERIC.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  a) the inventions have acquired a separate status in the art in view of their different classification; b) the inventions have acquired a 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of 
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TELLY D GREEN whose telephone number is (571)270-3204.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on 571-270-5484.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


TELLY D. GREEN
Examiner
Art Unit 2822



/TELLY D GREEN/Primary Examiner, Art Unit 2822                                                                                                                                                                                                        June 22, 2021